Title: From John Adams to the President of Congress, 4 December 1781
From: Adams, John
To: Hanson, John,President of Congress



Duplicate
Amsterdam Decr. 4th. 1781
Sir

I have recieved those Instructions, with which I was honoured by Congress on the sixteenth of August, and communicated them forthwith to the French Ambassador to their High Mightinesses, and to the American Ministers at Versailles and Madrid. The Duke de la Vauguyon was of opinion, that they were very well considered, and very well timed, to counteract another Trait of British Policy, in agreeing to the Mediation of Russia, for a seperate Peace with Holland. The British Ministry mean only to aid the Stocks and lull the Dutch.
There is no longer any talk of a Congress at Vienna. The late News of General Washington’s Triumphs in Virginia, and of the friendly and effectual Aid of the Comtes De Rochambeau and de Grasse have made a great Impression here, and all over Europe.
I shall punctually observe my Instructions, and consult in perfect Confidence with the Duke de la Vauguion, in the Execution of my late Commission. A quadruple Alliance for the duration of the War, would probably soon bring it to a Conclusion. But the Dutch are so indolent, so divided, so animated with Party Spirit, and above all so entirely in the Power of their Chief, that it is very certain, that they will take the Proposition ad referendum immediately and then deliberate upon it a long time. This Nation is not blind: it is bound and cannot get loose. There is great Reason to fear, that they will be held inactive until they are wholly ruined. Cornwallis’s fate however has somewhat emboldened them, and I have recieved unexpected Visits of Congratulation from several Persons of Note, and there are Appearances of a growing Interest in favor of an Alliance with France and America. If I were now to make the proposition, I think it would have a great effect. I must however wait for the approbation of the Duke, and he perhaps for Instructions from Versailles, and indeed a little delay will perhaps do no harm, but give Opportunity to prepare the Way. The general Cry at this time in Pamphlets and public Papers is for an immediate Connection with France and America.
The Consent of Zealand is expected immediately to the Loan of five Millions for his most Christian Majesty. My Loan rests as it was at a few thousand Guilders, which by the Advice of Mr. Franklin I reserve for the relief of our Countrymen who escape from Prison in England in distress. I have ordered an hundred pounds for President Laurens in the Tower, at the earnest solicitations of his Daughter who is in France and of some of his Friends in England: but for further supplies have referred them to Dr Franklin.
I sometime since had an Intimation that the British Ministry were endeavouring to form secret Contracts with traiterous Americans to supply Masts for the Royal Navy. According to my Information, the British Navigation in all parts of the World is at present distressed for Masts, especially those of the largest size. Congress will take such measures as to their Wisdom shall appear proper, to prevent Americans from this wicked and infamous Commerce. I wrote to Mr. Franklin upon the subject, who communicated my Letter as I requested at Court, and his Excellency supposes that the Comte de Vergennes will write to Congress or to the Chevalier de la Luzerne upon the subject.
The Continental Goods left here by Commodore Gillon are detained for freight and damages and very unjustly as I concieve. I am doing all in my power to obtain possession of them, and send them to America, or dispose of them here at as little loss as possible, according to the desire and advice of Dr. Franklin. It is not necessary to trouble Congress to read a Volume of Letters upon the subject of these Goods. All that can be done by me has been and shall be done to save the public Interest. This piece of business has been managed as ill as any that has ever been done for Congress in Europe, whether it is owing to misfortune, want of skill, or any thing more disagreable.
The Court of Russia does not at present appear to be acting that noble part, which their former Conduct gave Cause to expect. Mr. Dana is at Petersbourg: but he prudently avoids writing. If he sees no prospect of Advantage in staying there, he will be very silent I believe, and not stay very long.

I have the honor to be, with the greatest Respect Sir, your most obedient and most humble Servant. 
John Adams

